As filed with the Securities and Exchange Registration No. 033-69892 Commission on April 19, 2010 Registration No. 811-03341 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 POST-EFFECTIVE AMENDMENT NO. 24 TO REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AND AMENDMENT TO REGISTERED STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ReliaStar Select Variable Account ReliaStar Life Insurance Company 20 Washington Avenue South, Minneapolis, MN 55401 Minneapolis, MN 55401 Depositor's Telephone Number, including Area Code: (612) 372-5597 J. Neil McMurdie, Senior Counsel ING Americas (U.S. Legal Services) One Orange Way, C1S, Windsor, Connecticut, 06095-4774 (Name and Complete Address of Agent for Service) Approximate date of proposed public offering: Continuous. It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on April 30, 2010, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS SELECT*ANNUITY III AN INDIVIDUAL DEFERRED VARIABLE ANNUITY CONTRACT issued by RELIASTAR LIFE INSURANCE COMPANY and its RELIASTAR SELECT VARIABLE ACCOUNT Supplement Dated April 30, 2010 to the Prospectus Dated April 30, 2010 This supplement updates certain information contained in your prospectus dated April 30, 2010. Please read it carefully and keep it with your prospectus for future reference. NOTICE OF UPCOMING FUND MERGERS Effective on or about August 23, 2010 (the Merger Effective Date), the following Disappearing Funds will merge into and become part of the following Surviving Funds as follows: Disappearing Funds Surviving Funds ING Opportunistic LargeCap Portfolio (Class I) 1 ING Growth and Income Portfolio (Class I) ING Wells Fargo Small Cap Disciplined Portfolio (Class I) ING Small Company Portfolio (Class I) IMPORTANT INFORMATION REGARDING THE UPCOMING FUND MERGERS · Prior to the Merger Effective Date, you may transfer amounts allocated to a Subaccount that invests in a Disappearing Fund to any other available Subaccount or to the Fixed Account. See the Transfers section on page 22 of your contract prospectus for information about making Subaccount transfers, including applicable restrictions and limits on transfers. · On the Merger Effective Date, your investment in a Subaccount that invests in a Disappearing Fund will automatically become an investment in the Subaccount that invests in the corresponding Surviving Fund with an equal total net asset value. Unless you provide us with alternative allocation instructions, all future premiums received that would have been allocated to a Subaccount corresponding to a Disappearing Fund will be automatically allocated to the Subaccount corresponding to the applicable Surviving Fund. You may give us alternative allocation instructions by contacting our ING Customer Service Center at P.O. Box 5050, Minot, ND 58702-5050, 1-877-884-5050 or www.ingservicecenter.com. See the Transfers section on page 22 of your contract prospectus for information about making Fund allocation changes. · After the Merger Effective Date, the Subaccounts that invest in the Disappearing Funds will no longer be available through your contract. · You will not incur any fees or charges or any tax liability because of the mergers, and your Contract Value immediately before the mergers will equal your Contract Value immediately after the mergers. · There will be no further disclosure regarding the Disappearing Funds in future supplements to or prospectuses of the contract. · See Appendix B of your contract prospectus for information about the investment advisers/subadvisers and investment objectives of the Disappearing Funds and the Surviving Funds. 1 On April 28, 2008, the Subaccount that invested in this Fund was closed to new investors and to new investments by existing investors. Page 1 of 2 April 2010 MORE INFORMATION IS AVAILABLE More information about the Surviving Funds, including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for that Surviving Fund. You may obtain these documents by contacting us at our: ING Customer Service Center P.O. Box 5050 Minot, ND 58702-5050 1-877-884-5050 If you received a summary prospectus for any of the Funds available through your contract, you may obtain a full prospectus and other Fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the Funds summary prospectus. IMPORTANT INFORMATION REGARDING FUND NAME CHANGES Effective April 30, 2010, certain of the Funds available through the ReliaStar Select Variable Account will change their names as follows: Former Fund Name Current Fund Name ING Evergreen Health Sciences Portfolio ING Wells Fargo Health Care Portfolio ING Evergreen Omega Portfolio ING Wells Fargo Omega Growth Portfolio ING Focus 5 Portfolio ING DFA Global All Equity Portfolio ING Legg Mason Partners Aggressive Growth Portfolio 2 ING Legg Mason ClearBridge Aggressive Growth Portfolio 2 ING Lord Abbett Affiliated Portfolio 2 ING Lord Abbett Growth and Income Portfolio 2 ING Oppenheimer Strategic Income Portfolio ING Oppenheimer Global Strategic Income Portfolio ING Stock Index Portfolio ING U.S. Stock Index Portfolio 2 On April 28, 2006, the subaccount that invested in this fund was closed to new investors and to new investments by existing investors. Page 2 of 2 April 2010 SELECT * ANNUITY III AN INDIVIDUAL DEFERRED VARIABLE/FIXED ANNUITY CONTRACT issued by ReliaStar Life Insurance Company and its ReliaStar Select Variable Account This prospectus describes flexible purchase payment individual deferred variable/fixed annuity contracts. The contracts were sold both as non-qualified contracts and in connection with retirement plans that may qualify for special Federal tax treatment under the Internal Revenue Code of 1986, as amended. (See FEDERAL TAX CONSIDERATIONS .) Annuity payouts from the contracts are deferred until a selected later date. ReliaStar Life does not currently offer this contract for sale to new purchasers. Subject to certain restrictions, you can allocate premiums to: The Fixed Account, an account that provides a minimum specified rate of interest; and Subaccounts of ReliaStar Select Variable Account, a Variable Account through which you may invest in certain portfolios of the following Fund families: American Funds Insurance Series ING Partners, Inc. BlackRock Variable Series Funds, Inc. ING Variable Products Trust Fidelity ® Variable Insurance Products Funds ING Variable Product Funds ING Investors Trust Neuberger Berman Advisers Management Trust The Variable Account, your account value and the amount of any Variable Annuity payments that you receive will vary, primarily based on the investment performance of the Funds you select. (For more information about investing in the Funds, see Investments of the Variable Account.) The Fixed Account is the general account of ReliaStar Life Insurance Company (the company, ReliaStar Life, we, us or our). The Fixed Account is not available to Contract Owners in the States of Maryland, Oregon, South Carolina and Washington. If you have received a summary prospectus for any of the Funds available through your contract, you may obtain a full prospectus and other Fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the Funds summary prospectus . Additional information about the contracts, ReliaStar Life and the Variable Account, contained in a Statement of Additional Information dated April 30, 2010, has been filed with the Securities and Exchange Commission (SEC). The Statement of Additional Information is available by accessing the SECs Internet website (www.sec.gov) or upon request without charge by writing to us at the ING Customer Service Center, P.O. Box 5050, Minot, North Dakota 58702-5050 or by calling 1-877-884-5050. The Statement of Additional Information is incorporated by reference in this prospectus and its Table of Contents can be found on page 46 of this prospectus. THIS PROSPECTUS SETS FORTH CONCISELY THE INFORMATION ABOUT THE CONTRACTS THAT A PROSPECTIVE INVESTOR OUGHT TO KNOW BEFORE INVESTING AND SHOULD BE RETAINED FOR FUTURE REFERENCE. The contracts: Are not bank deposits or guaranteed by a bank. Are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. Are affected by market fluctuations and so involve investment risk, including possible loss of principal. Have not been approved or disapproved by the SEC nor has the SEC passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. This prospectus describes what you should know before purchasing the Select*Annuity III variable annuity contract. Please read it carefully and keep it for future reference. THE DATE OF THIS PROSPECTUS IS APRIL 30, 2010 . TABLE OF CONTENTS Page SUMMARY OF CONTRACT EXPENSES 6 RELIASTAR LIFE 9 THE VARIABLE ACCOUNT 10 INVESTMENTS OF THE VARIABLE ACCOUNT 11 CHARGES MADE BY RELIASTAR LIFE 14 ADMINISTRATION OF THE CONTRACTS 20 THE CONTRACTS 22 ANNUITY PROVISIONS 31 FEDERAL TAX CONSIDERATIONS 34 VOTING OF FUND SHARES 57 DISTRIBUTION OF THE CONTRACT 58 ANTI-MONEY LAUNDERING 61 REVOCATION 61 REPORTS TO OWNERS 61 LEGAL PROCEEDINGS 62 EXPERTS 62 FURTHER INFORMATION 62 STATEMENT OF ADDITIONAL INFORMATION TABLE OF CONTENTS 63 APPENDIX A A-1 APPENDIX B B-1 APPENDIX C C-1 APPENDIX D D-1 Select
